Citation Nr: 0120555	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-00 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for laceration scars 
of the lower legs, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  The Board remanded this matter to 
the RO in July 2000 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected laceration scars are 
manifested by minimal bilateral pretibial superficial 
scarring with some depression representing minimal underlying 
tissue loss, and some segments of slightly increased 
pigmentation without disfigurement; the veteran's laceration 
scars are not disfiguring, poorly nourished, ulcerated, 
tender or painful on objective demonstration, or productive 
of any limitation of function.


CONCLUSION OF LAW

The criteria for a compensable evaluation for laceration 
scars of the lower legs have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 
38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic Code 7805 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  As to the veteran's claim for an 
increased rating for laceration scars of both legs, the Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  The Board finds 
that, in this veteran's case, the requirements of the 
Veterans Claims Assistance Act of 2000 have been met.  The 
Board notes specifically that the RO provided the veteran 
with VA examinations in November 1997 and September 2000.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  By the statement of the case, Board Remand, 
and supplemental statement of the case, the veteran was 
informed of the evidence necessary to support his claim, and 
he was provided with the opportunity to submit additional 
evidence and to appear at a personal hearing.  Therefore, the 
Board finds that VA has fulfilled its duty to notify the 
veteran and to assist in developing facts that are pertinent 
to his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify various 
disabilities.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  In every instance where the Rating Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31. 

The record shows that the RO initially granted service 
connection for laceration scars of both lower legs in an 
October 1986 rating decision and assigned a noncompensable 
evaluation effective from August 1986.  Subsequent rating 
decisions have confirmed and continued this evaluation.  The 
veteran now contends that he is entitled to an increased 
evaluation for his service-connected laceration scars of both 
legs.  

In relation to the current appeal, VA outpatient treatment 
records from 1994 through 1997 contain no complaints, 
findings, or diagnoses related to the service-connected 
laceration scars of the veteran's legs.  During a VA 
examination in November 1997, the veteran complained of 
chronic bilateral leg pain, but did not report any pain or 
symptomatology related to the laceration scars.  The examiner 
commented that the veteran had an Ace wrap over the right 
lower leg and that he had light scars over both mid tibias.

During a VA examination in September 2000, the examiner 
observed linear scars over both pretibial areas of the 
veteran's legs.  On the right, the scar was 9.1 centimeters 
long and 0.4 millimeters at its widest.  It extended from 12 
to 21.1 centimeters above the medial malleolus.  Some areas 
of the scar were so subtle as to be nearly identical with the 
surrounding skin, and the veteran himself had some initial 
difficulty in locating the scar.  On the left, the scar was 
4.5 centimeters long and 0.5 centimeters at its widest.  It 
extended from 11 to 15.5 centimeters above the medial 
malleolus.  Both scars were at skin level except for a few 
segments where the scars were slightly depressed, presumably 
due to minimal underlying tissue loss.  There were some 
segments of slightly increased pigmentation but the scars 
were not disfiguring.  The scars were fully mobile and caused 
no limitation of motion or underlying bone deformity.  No 
tenderness, inflammation, edema, keloid formation, or 
irregular texture was present.  The examiner noted that 
previous x-rays of the tibias had shown no abnormality.  The 
veteran was diagnosed with minimal bilateral pretibial 
scarring without disfigurement, tenderness, limitation of 
motion, inflammation, edema, or keloid.

The veteran's laceration scars have been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  Under this Diagnostic Code, a scar is 
rated based on limitation of function of the part affected.  
Plate II of 38 C.F.R. § 4.71 provides that full range of 
motion of the knee is from 0 degrees of extension to 140 
degrees of flexion.  In addition, Diagnostic Code 5260 
provides that limitation of flexion of the leg to 60 degrees 
warrants a noncompensable evaluation, and Diagnostic Code 
5261 provides that extension of the leg limited to 5 degrees 
warrants a noncompensable evaluation.  See 38 C.F.R. § 4.71a 
(2000).  In the present case, the most recent VA examination 
in September 2000 found that the veteran's scars cause no 
limitation of movement or function.  Therefore, a compensable 
evaluation cannot be assigned under Diagnostic Code 7805.  
38 C.F.R. § 4.118. 

The Board also considered the application of alternative 
diagnostic codes to determine if evaluation under any other 
diagnostic code would result in a compensable rating.  
Diagnostic Code 7800 provides for a 10 percent evaluation for 
moderate disfiguring scars of the head, face, or neck.  Scars 
that are poorly nourished and that are productive of repeat 
ulceration warrant a maximum 10 percent evaluation under 
Diagnostic Code 7803.  Superficial scars that are tender and 
painful on objective demonstration warrant a maximum 10 
percent evaluation under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118.  However, the evidence shows that the veteran's 
scars are on the legs, and are not on the head, face, or 
neck.  The evidence shows that the veteran's scars are not 
disfiguring, poorly nourished, ulcerated, or tender or 
painful on objective demonstration.  In fact, the veteran's 
scars manifest no objective symptomatology that would warrant 
a compensable evaluation under the rating criteria.  
Accordingly, the Board must find that the criteria for a 
compensable evaluation for laceration scars of the lower legs 
have not been met.  38 U.S.C.A. §§ 1155, 5107; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805.   

While the Board has considered the doctrine of affording the 
veteran the benefit of any reasonable doubt with regard to 
the issue on appeal, as the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the evidence of record 
shows no impairment of function, and show no recent 
treatment, including no hospitalization, for scars of the 
legs.  the Board finds that there has been no showing by the 
veteran that his service-connected scars have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an 

extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for laceration scars of the lower 
legs is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

